 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTwistex,IncandNational Association of Government Employees(SEIU/AFL-CIO)Case 1-CA-23472September 28 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn April 15, 1988 Administrative Law JudgeMichael 0 Millerissuedthe attachedsupplementaldecisionThe General Counsel and the Respondentfiled exceptions and supporting briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the supplemental decision and the record in light of the exceptions andbriefs and has decided to affirm the judge srulingsfindings1andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent TwisterInc, South Grafton,Massachusetts, its officersagents successors and assigns shall pay as netbackpay to Tina Potter the sum of $3508 and toSandra A Poulin the sum of $5294 with interestless tax withholdings required by Federal or statelawWe agree with thejudge thatdiscnmmatee Tina Potteris entitled tobackpay for the fourthquarterof 1985 throughthe third quarter of 1986In doingsowe note that the judge incorrectlystated thatPotter couldnot recallwhethershe appliedforwork from April through August1986 The record reveals however that although she could not recall thespecific details of her job search forthat period Potter testified that shecontinuedher job searchuntil she began casual employment at the doetor s officein September 1986The judge found thatthe Respondent sustained its burden of provingPotterincurreda willful lossof earnings commencing in October 1986 Inher exceptions the General Counsel claims thatPotterdid not ceaselooking for work afterSeptember 1986 but rather that she applied forpositionswith two different employersin late 1986and early 1987 Contrary to the General Counsels positionalthough Potter originally citedthose dates shortlythereafter she corrected her testimony and testifiedthat those particular job contacts had been madein January 1986SUPPLEMENTAL DECISIONMICHAEL 0 MILLER Administrative Law Judge Iheard this matter on January 13 1988 in Boston Massachusetts pursuant to a backpay specification and noticeof hearing issued by the Regional Director for Region 1of the National Labor Relations Board on October 301987 and an answer filed by Twistex Inc (Respondent)on November 7 1987 as those documents were amendedat hearing The General Counsel and Respondent havefiled briefs which have been carefully considered alongwith the testimony and my observations of thewitnessesand their demeanor and the exhibitsIBACKGROUNDTina Potter and Sandra Poulin were employees ofTwistexworking part time on flexible schedules untilthey were laid off on October 11 1985 and not recalledthereafterThe Board affirming the rulings findings andconclusionsofAdministrativeLaw Judge RichardBeddow held that they had been laid off and thereafterdenied recall in violation of Section 8(a)(3) and (1) of theAct because they had engaged in union and other protected concerted activities It ordered that they be offered reinstatement to their former or substantially equivalent part time positions and be made whole for thelosses incurred as a resultof thediscrimination againstthem with interest 1Respondent offered Potter and Poulin unconditionalreinstatement on May 7 1987 which they declined Adispute having arisen over the amount of backpay duethem this backpay specification issued and the mattercame to a hearing before meIITHE ISSUEThe sole issue in this matter is whether Tina Potterand Sandra Poulin made adequate and reasonablesearches for interim employment and thereby met theirobligations to mitigatebackpaylosses during the periodbetween their discharges and Respondents offer of reinstatement 2IIIINTERIMEMPLOYMENTAND JOB SEARCHESA Tina PotterTina Potter is a high school graduate living with herparents in a small town (NorthbridgeMassachusetts)That community offered no public transportation anduntil sometime after the end of the backpay period shehad no car of her own When employed by Respondentshe commuted to work with the other discriminateeSandra PoulinWithinabout a mile of her home werebetween 5 and 10 possible employersIn the period immediately after her layoff Potter unsuccessfully applied for work with otherknittingmillsScotts Stanley and Felter Co She secured employmentwithHospitalData a company locatedin the samebuilding as Respondent and worked there from November until late December 1985 She lost that job when Respondent in a separate unfair labor practice caused HospitalData to terminate her In January and/or February1986 she made applications to work at The Bag Outletand Polyfoam both located in a complex of stores andbusinesseswithin a mile of her home She also appliedforwork together with Poulin at Standard Yarn in1 283 NLRB 660 (1987)2At hearing the General Counsel amended the specification to correctthe interim earnings and to conform the wage rates to those specified byRespondent in its answer Respondent amended its answer to delete allaffirmative defenses other than its contention that the discnmmatees hadfailed to diligently seek interim employment to mitigate backpay291NLRB No 8 TWISTEX INCWorcesterMassachusetts In March 1986 she soughtwork from Respondent and around that time applied atthe Beaumont Nursing Home which was similarly closetowhere she lived It was her recollection that she hadfiled an application with the nursing home 3 They didnot call herPotter had no recollection of where or whether shemight have applied for work in April June July andAugust 1986 In May she again sought recall by Twistexas she had done on perhaps four or five occasions during1986In September 1986 Potter began to work on a casualbasis as a doctor s receptionist in the same office whereher mother worked She had no set hours and was paidabout $5 per hour She continued thisarrangementthrough April 1987 working in some months and not inothers earning a total of about $500 4 It appears thatPotter did not seek other employment between September 1986 and May 1987 when Respondents offer of reinstatement brought the backpay period to a closeThroughout the backpay period local and area newspapers carried help wanted advertisementsAlthoughPotter claimed to have checked the help wanted adsabout twice a month during 1986 and about once amonth in 1987 she did not follow up on any of thoseadsMost if not all would have required that she havetransportationAlthough the Beaumont Nursing Homeadvertised weekend work for high school students in lateJuly 1986 Potter s alleged application to Beaumont wasnot filed in response to any such ad but only because itwas close to home Potter registered with the State Unemployment Office but received no job referrals fromthat agency She was unfamiliar with and did not seekwork from any private employment agenciesB Sandra PoulinLike Potter Poulin worked part time mornings whenshe was discriminatorily laid off The schedule suited herneeds because she had two children to get off to schooland wanted to be home for them when they returned inmidafternoon On her layoff she registered with the stateunemployment officeHowever no job opportunitieswere referred to herBetween her layoff and the end of 1985 she appliedforwork at Energy Concepts Tull Products and MrChristmasRespondent continued to advertise for employees after the layoff and she repeatedly sought recallby RespondentIn January 1986 she took a full time job at StandardYarn she quit after 2 days Although it was a knittingmill like Respondent the yarn was different and thework and the hours were too much for Poulin In thatsame month she also applied for work at Crown UniformWithin a few days of leaving Standard Yarn shebegan full time employment at David Clark in WorcessRespondents motion to reopen the record put into question her application at the Beaumont Nursing Home* Because of the sporadic nature of this employment the absence ofany records and thus the necessity to approximate her earnings the compliance officer chose to include all of this income as having been earnedin the first quarter of 198747terdoing fine assembly work with a microscope Shekept that job for about 3 1/2 weeks earning $300 andleftbecause the hours were too long and because shewas going to be terminated After leaving David Clarkshe applied for work at Millbrook Distributors StanleyWoolens Bernat Yarn TBV Valve Buck Brothers andallegedlyRobinson Thread 5 Like Potter she continuedto seek recall by Respondent She moved in with hermother in March and became divorced in JulyFrom April through August 1986 Poulinclaims tohave checked newspaper advertisements for jobs andmade applicationswithout successAfter August sheconcentrated on seeking part time work because of herchildrenIn September 1986 Poulin began to work for CoyneIndustriesa uniformsupplierShe quit after 3 days because the work aggravated a back condition scoliosisThereafter she continued to seek jobs with flexiblehours In November she remarried taking on additionalchild rearing responsibilitieswith four stepchildren including one with a handicapIn January 1987 she worked for 1 week ata nursinghome Park Hill Manor but quit because of her unhappiness at the working conditions the lifting required andtime conflictswith her child rearing responsibilitiesThereafter in January and February she attempted toenter a CETAtrainingprogram and made application toWorcester Knitting Mills Come Play Products and allegedlyagain at Robinson Thread She also soughthousekeeping work and applied at anothernursing homeShe could not recall the name of the nursing home butdescribed its locationVale Street In April 1987 she applied at Parker Metal Edmonton Thread ABC Valveand Package Steel buildingsIV DISCUSSION AND ANALYSISA Respondents Motion to Reopen the RecordOn March 2 1988 counsel for Respondent filed amotion to reopen the record and take further evidence 6Respondent asserted that it could adduce evidence fromthe director of personnel at Robinson Thread to theeffect that Sandra Poulin did not apply for work withthat company in 1986 or 1987 and that the personnelmanager and others at Beaumont Nursing Home had norecord of Tina Potter making application for work in1986 or 1987 Both employers it was alleged were seeking help at those times Respondent further asserted initems three through six of its motion that the businesscomplex located within 1 mile of Potter s home housedsix employers at least two of which had advertised forhelp on one or more occasions in 1986 while others alsosought help continuallyRespondent asserted that allof the above was first brought to its attention by the testimony of the discriminatees at the hearing5 Respondents motion toreopen the record questioned whether shehad applied at Robinson ThreadBAt the end of the hearing I had closed the record subject to amotionto reopenin the eventthatdisclosures at the hearing gave rise torelevant andmaterial evidenceRespondentsmotion ismade a part ofthe record 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel opposed Respondents motionInasmuch as Potter and Poulin had made applications byphone or door to door appearances as well as by filingformal applications the absence of an application on filewith a particular employer would not be probative ofwhether they had actually applied the General CounselcontendedEven if Respondents new evidence established that each of the discriminatees had not made oneof the applications she had claimed it was argued suchevidence would at best establish a mistake in recollectionthat would not substantially impact on her credibility Finallywith respect to the assertions regarding jobs available near Potter s home the General Counsel arguedthat such evidence was available before the heanngBased on my review of the record and the argumentsof counsel I must conclude that no valid purpose wouldbe served by reopening the hearing Potter testified (Tr30) that she submitted a written application to the Beaumont Nursing Home Poulin similarly testified that shemade several applications to Robinson Thread withoutspecifying if those were written or merely oral Even ifthe new witnesses would testify as Respondent suggestssuch testimony would have little impact on the record Itmight be as the General Counsel suggests that norecords of their applications were retained it might bethat the two discriminatees were mistaken concerningtheir alleged applications to these employers In eithercase there would be no evidence to contradict the remainderof their testimony concerning their jobsearches7In like vein I must agree with the GeneralCounsel concerning the evidence Respondent seeks toadduce concerning employers at the Coz Chemical Complex allegedly located near Potter s home I note thatPotter testified to applying at two of the six employerswhom Respondent contends are located thereMoreoverRespondent could have adduced this evidence atthe hearing in line with other evidence of available employment which it did adduce at that timeAccordinglyRespondentsmotion to reopen therecord is deniedB General PrinciplesPursuant to the Board s Order and relevant precedentthe discriminatees are entitled to backpay for the wageslost by reason of Respondents discrimination less interim earnings and any losses willfully incurred by a clearly unjustifiable refusal to take new employmentWillfulloss is an affirmative defense the burden of provingwhich falls on the employerRainbow Tours280 NLRB166 (1986) and cases cited Low earnings and lack of7Respondents reliance onNLRB v Elias Bros Big Boy327 F 2d 421(6th Cir 1964)andNLRB Y Otsego Ski Club-Hidden Valley542 F 2d 18(6th Cir 1976)in arguing that the discriminatees uncorroborated testimony is insufficient to establish their efforts to secure work is misplacedIn those initial unfair labor practice cases the burden of proof was on theGeneral Counsel and the courts held that it was not reasonable for theadministrative law judges to credit individual witnesses for the GeneralCounsel whose uncorroborated testimony was contradicted by others Inbackpay cases the burden of proving that the discriminatees failed tomake reasonable searches for interim employment rests on the respondent(Terpening Trucking Co283 NLRB 444 (1987)) and cases cited thereinand the evidence Respondent now seeks to offer would only arguablycontradict the testimony of the discnmmateessuccess in securing interim employment do not of themselves sustain that burdenClear PineMouldings268NLRB 1044 1059(1984)Neither does the fact that adiscriminateemay have failed to seek interim employment in any given quarter the entire backpay periodmust be scrutinized to determine whether throughoutthat period there was in light of all circumstances a reasonable continuing search such as to foreclose a findingof willful lossCornwellCo 171 NLRB342 343 (1968)The discriminatee is expected to make only reasonableexertions to secure interim employment and is not heldto the highest standards of diligenceRainbow TourssupraThe employees skills and qualifications[her] ageand labor conditions of the area are factors to be consideredClearPinesupraMastro PlasticsCorp136NLRB1342 1359 (1962) Similarly to be considered is adiscriminatee s lack of transportationInternational Trailer Co150 NLRB 1205 1220(1965)A discriminatee isentitled to seek interim employment to a similar shift orwith similar hours to the job from which she was discriminatonly discharged an interim job which will not obligate her to change her lifestyle or which will fail to accommodate personal or family needs met by the onginalemploymentWaukeganNorth ChicagoTransitCo235NLRB 802 fn 4(1978)RichardW Kaase Co162NLRB 1320 1332(1967) (employeeAnna Lutch) Anemployee who accepts and then quits interim employment which is not substantially equivalent to that fromwhich she was discriminatorily terminated is not deemedto have willfully sustained a loss of earningsAmericanMfg Co167 NLRB 520 526 (1967)Moreover wherethere has been a passage of considerable time betweenthe discharge and the backpay hearing it must be expected that the discriminatees may have difficulty recalling the details of their job searches and their failure torecall those searches in detail will not sustain the employer s burden of proofTerpening TruckingsupraFinally it is also well established that any uncertainty inthe evidence is to be resolved against a respondent aswrongdoerClear PineMouldingssupraand casescitedC Application of Principles to the FactsIn the instant case Potter and Poulin were discriminatonly laid off not discharged Respondent continued toseek help after laying them off and they repeatedlysought to be recalled by Respondent Their efforts andRespondents job openings continued from their layoffsinOctober 1985 until at least May and June 1986 Thuswhether the discrimination is deemed to have been of acontinuing nature until June 1986 as contended by theGeneral Counsel or not I find that both made reasonable efforts to return to work as they would have expected to do in a layoff situation through June 1986MoreoverTina Potter actively sought interim employment during this period She actually obtained employment shortly after her layoff with Hospital Dataand lost that job only because of Respondent s additionalunfair labor practiceAfter losing that job she resumedher job search seeking employment at several local employerswhich she could reach without transportation TWISTEX INCand at others to which she might have been able tosecure ridesMost of the jobs advertised in the localpresshoweverwould have required that she have ameansof transportation or offered hours different thanthe job she held with Respondent She was not obligatedto seek such substantially different employmentConsidering her job search efforts the work that shedid obtain and her registration with the state unemployment office I am satisfied that Tina Potter exercised reasonable diligence to secure interim employment from thetime of her layoff until at least June 1986Moreoverwhile she could recall no details of her job search fromJune until August 1986 she did take employment albeitcasual at a doctors office in September This considered together with her prior efforts is sufficient to establish that she made reasonable efforts to secure interimemployment until that time despite the absence of specifis details and even if she failed to actively look for workin the third quarter of 1986(TerpeningsupraCornwellCo supra) Accordingly I conclude that Tina Potter isentitled to backpay through the end of the the thirdquarter of 1986 September 30 1986However in September 1986 she began to work on acasual basis for about $5 per hour for a doctor in whoseoffice her mother also worked Between September 1986and May 1987 she worked only about 100 hours at thedoctor s office working in some months and not at all inothers and did not seek any other employment Clearlythe limited nature of her employment with the doctorleft her sufficient time to seek other employment and Ifind that it was not reasonable for her to cease all effortsto secure more nearly comparable interim employmentfor this period of about 8 months Accordingly I findthat Respondent has sustained its burden of proving Potter s willful loss of earnings from October 1986 until theoffer of reinstatement in May 1987 and recommend thatshe be denied backpay for that periodSandra Poulin actively sought work from the time ofher layoff until the end of December 1985 and acceptedtwo jobs neither of which were comparable in hours orduties to the job from which she was laid off in early1986 She left those jobs because of the differences between them and her former employment (and becauseshe would have lost the second at David Clark involuntarily had she not quit) and continued her job search InSeptembershe againaccepted noncomparable employment and quit when it aggravateda preexistingphysicalconditionAs noted above quitting such noncomparableemployment and for such reasons as she gave is notdeemed a willful loss of earningsAmerican MfgsupraShe resumed her job search and accepted another job inJanuary 1987 Again the job was not comparable to herprior job with Respondent and for various legitimatereasons she quit She resumed her search for workwhich like Respondents would have accommodatedher family responsibilities but was not successful49Considering all the above including the jobs whichshe accepted her registration with the state unemployment office her efforts to secure work that was comparable in hours with that from which she was laid off andher background I am convinced that Sandra Poulin didnot willfully fail to seek interim employment or to mitigate Respondents backpay liabilityHer efforts to findsuch interim employment throughout the backpayperiodwhile not maximal were reasonableD ConclusionsBased on all the foregoing I find and conclude thatthe discriminatees suffered backpay losses in the following amounts (as set forth more completely in the amended backpay specification) as a result of the Respondent sdiscriminatory layoffs of them on October 11 1985Tina Potter4th Quarter 1985$ 5381st Quarter 19869902d Quarter 19869903d Quarter 1986990TotalSandra A Poulin$35084th Quarter 1985$ 5051stQuarter 198685832d Quarter 19869513d Quarter 19868534th Quarter 19869511stQuarter 19877892d Quarter 1987680Total$5294On these findings of fact and conclusions of law andon the entire record I issue the following recommended9ORDERThe Respondent Twistex Inc South Grafton Massachusetts shall make Tina Potter whole by the paymentto her of $3508 and shall make Sandra A Poulin wholeby the payment to her of $5294 as the net backpay duethem as a result of Respondents unfair labor practicesplus interest as set forth in the remedy section of theBoard s underlying decision8The parties stipulated that Poulin earned $300 from her employmentwith David Clark which was in the 1st quarter of 1986 The amendedspecification and the General Counsels beef show a like sum as havingbeen earned in the 4th quarter of 1985 It is unclear whether the $300thus shown as having been earned in the 4th quarter of 1985 was intended to represent those earnings from David Clark I have left her 4thQuarter1985 earnings as shown in the amended specification and thebrief unchanged and treated them as having been earned elsewhere8 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes